Citation Nr: 0410877	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-11 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002), based on the 
deceased veteran's treatment at a VA medical facility.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from April 1941 to 
December 1945.  The veteran died in February 1988 and the 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware which denied the benefit sought on appeal.

The appellant challenged the Board's January 2000 denial of her 
claim before the United States Court of Appeals for Veterans 
Claims (Court).  In January 2000, pursuant to an unopposed motion 
for remand filed by the Secretary of Veterans Affairs, the Court 
remanded the appellant's claim for readjudication in accordance 
with the Veterans Claims Assistance Act of 2000.  The Board 
remanded the claim to the RO in September 2001 to ensure that all 
notification and development action required by the VCAA was 
completed.  The case was returned to the Board for review on the 
issue as outlined above.


FINDINGS OF FACT

1.  In June 1993, the appellant filed a claim pursuant to the 
provisions of 38 U.S.C.A. § 1151, for dependency and indemnity 
compensation benefits, based on the deceased veteran's treatment 
at a VA medical facility.

2.  A disability or additional disability claimed as residuals of 
treatment of a cerebrovascular accident by the Department of 
Veterans Affairs is not demonstrated by objective clinical 
evidence.


CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 1151 
for the cause of the veteran's death based on VA hospital care and 
medical treatment have not been met.  38 U.S.C.A. § 1151 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran died on February 1988.  The official death certificate 
lists the immediate cause of death as cardio-pulmonary arrest due 
to left cerebral vascular accident (massive).  No autopsy was 
performed.  At the time of the veteran's death service connection 
was in effect for right hip replacement evaluated as 70 percent 
disabling.

The reports of the veteran's physical examination on separation 
from service in December 1945, and his VA examinations conducted 
in December 1945, June 1948, and February 1949 reflect that the 
cardiovascular system was normal.

VA medical records dated in December 1973 reflect a diagnosis of 
hypertension. When the veteran was hospitalized in July 1977 for 
hip replacement surgery, an EKG revealed a left anterior 
hemiblock, with nonspecific ST-T changes.

On examination in May 1980 the veteran had peripheral vascular 
insufficiency in the right lower extremity.  When he was evaluated 
in July 1980 the conclusion was aorto-iliac disease with 
intermittent claudication.  It was considered that he was 
completely disabled by peripheral vascular obstructive disease.

The veteran was hospitalized at a VA Medical Center (VAMC) March 
1987 where he underwent surgical repair of recurrent left inguinal 
hernia with uncomplicated recovery.  The diagnoses noted at 
discharge included hypertension, peripheral vascular disease, 
atherosclerotic cerebro-vascular disease, and status post right 
parieto occipital infarct with vertebro-basilar insufficiency.

VA medical records dated in April 1987 reflect that the veteran 
was hospitalized with symptoms of left sided weakness and slurred 
speech.  It was recorded that several days prior to admission he 
had begun experiencing dizziness and lightheadedness, which 
occurred when he moved his head in particular positions, 
especially when tilting his head backwards.  On the night of 
admission he noticed suddenly that he was unable to move his left 
side and his wife noted slurred speech. Before resolving, these 
complaints lasted for approximately four hours, during which the 
veteran was seen in the emergency room.  The past medical history 
recorded at that time included hypertension, peripheral vascular 
disease, basilar artery insufficiency, and old cerebrovascular 
accident by computerized tomography (CT) scan of the head in June 
1985.  Physical examination of the head and neck was unremarkable 
with no carotid bruits.  Cardiac examination revealed regular rate 
and rhythm, with a high pitched systolic murmur at the left lower 
sternal border.  An EKG showed left ventricular hypertrophy with a 
strain pattern, normal sinus rhythm at 65, and non -specific ST-T 
wave changes. Serial EKGs and cardiac enzymes disclosed no 
evidence of myocardial infarction.  The veteran was seen by the 
neurology service where it was felt his symptoms were the result 
of vertebral-basilar insufficiency.  An electroencephalogram (EEG) 
revealed a large infarct in the right middle cerebral artery 
distribution, which was considered to be old.  At the time of 
discharge the diagnoses included transient ischemic attacks, 
vertebral-basilar insufficiency, history of cerebrovascular 
accident, peripheral vascular disease, and hypertension.

When the veteran was again hospitalized approximately 10 days 
later, it was noted he had difficulty walking and climbing stairs, 
and he reported dropping objects from his left hand.  Cardiac 
examination was regular rhythm with a Grade I/IV high-pitched 
crescendo-decrescendo murmur at the left sternal border.  Pulses 
were absent in the popliteal, dorsalis pedis and posterior tibial, 
bilaterally.  Femoral pulses were +1 bilaterally.  Neurologically 
the veteran was alert and oriented. Sensory was intact and cranial 
nerves were intact.  EKG disclosed normal sinus rhythm with left 
axis deviation and left atrial enlargement and left ventricular 
hypertrophy.  His chest x-ray showed mild cardiomegaly, and 
atherosclerotic disease.  The veteran was transferred to the 
Nursing Home Care Unit for further rehabilitation from his recent 
cerebrovascular accident.  The diagnoses included dispositional 
placement problem, vertebral-basilar insufficiency, hypertension, 
coronary artery disease, left hemiparesis secondary to old 
cerebrovascular accident.

VA medical records reflect that when the veteran was admitted to 
the Nursing Home Care Unit in May 1987, it was noted that a review 
of records established he had had basilar artery symptoms since 
June 1986, and that on hospitalization at that time a computerized 
tomography (CT) scan had revealed a right parietal-occipital 
infarct.  On physical examination in 1987 there was a loud Grade 
IV rising tight systolic murmur heard best at the aortic area, and 
S2 was not heard there.  It was transmitted to the apex and 
axilla.  The heart was not enlarged and rhythm was regular.  There 
were no pulses felt at the femoral or in the feet. During his time 
in the Nursing Home the veteran continued to have transient 
ischemic attacks.  In January 1988 he had several more transient 
ischemic attacks and on January 30, 1988, was transferred to the 
hospital for further care following a very severe transient 
ischemic attack.

The report of the veteran's final hospitalization reflects that a 
CT scan conducted on admission showed old right parietal occipital 
lesion.  On February 1, 1988, the veteran became lethargic with a 
dense right hemiplegia and Cheyne-Stokes respirations.  The 
veteran was intubated in the Medical Intensive Care Unit and 
started on Heparin.  His neurologic status remained very poor 
thereafter.  A repeat CT scan of the head was obtained on February 
10, 1988, which revealed a very large left parietal infarct 
covering two- thirds of the patient's parietal lobe.  Given his 
very poor mental state and quality of life the veteran's family 
decided that no code blue status would be instituted.  He was 
found pulseless and apneic on February [redacted], 1988.

Later in February 1988 the appellant's application for dependency 
and indemnity compensation (DIC) was received.  Service connection 
for the cause of the veteran's death was denied by a rating action 
in March 1988.  The appellant submitted a notice of disagreement 
in April 1988 and a statement of the case was issued in May 1988.  
When the appellant testified at a personal hearing in July 1988 
she questioned the adequacy and appropriateness of VA medical care 
received by the veteran during his final hospitalization.  She 
also reported that the veteran first experienced a transient 
ischemic attack following his hernia surgery at a VAMC in March 
1987.

Of record is the report of an administrative investigation 
conducted by VA in response to the appellant's allegations.  The 
report is dated in September 1988 and reflects that the purpose of 
the investigation was to investigate the care given to the veteran 
from January 30, 1988, until his death on February [redacted], 1988.  It 
was noted that the veteran's widow, the appellant, was alleging 
that during that time frame improper or negligent medical care was 
delivered by the VAMC, contributing to his death.  With regard to 
the scope of the inquiry, the report reflects that the 
investigation included a through review of the veteran's medical 
records from January 30, 1988, to February [redacted], 1988, as well as 
the appellant's allegations which were reflected in her letters 
and statements.  The investigation report, which is signed by the 
three members of the investigation board, including two medical 
doctors, reflects the following conclusions:  A.) The veteran's 
sudden worsening condition of deterioration was a progression of 
his underlying disease.  B.) There was no indication that any of 
his treatment either precipitated or accelerated that progress.  
C.) The veteran received appropriate care within the accepted 
standards of medical practice.  D.) There was no evidence of 
neglect on the part of VA staff.

A supplemental statement of the case was issued in November 1988 
which addressed the issue of service connection for the cause of 
the veteran's death on a direct basis and pursuant to 38 U.S.C.A. 
§ 351 (the predecessor of 38 U.S.C.A. § 1151), with the conclusion 
that the evidence of record did not show that VA was at fault or 
negligent in the treatment of the veteran prior to his death.  At 
that time the appellant was notified of the necessity of 
submitting a timely substantive appeal in order to complete her 
appeal.  The appellant did not submit a timely appeal of the 
denial of service connection for the cause of the veteran's death, 
which became final.  38 U.S.C.A. § 4005 (1959); 38 C.F.R. § 19.129 
(1988).

Received in June 1993 was the appellant's statement, which was 
subsequently construed as a claim to reopen the issue of 
entitlement to DIC, pursuant to 38 U.S.C.A. § 1151, and the 
Supreme Court's holding in Brown v. Gardner, 115 S.Ct. 552 (1994).

The appellant appeared at a personal hearing at the RO in March 
1996 and reiterated her assertions about the inadequacy of medical 
care given the veteran during his final hospitalization.  She also 
stated that his first transient ischemic attack occurred in April 
1987.

When the appellant testified at her personal hearing before the 
Board in May 1998, it was argued that prior to his surgery in 
March 1987 the veteran had no history of heart problems or 
transient ischemic attacks.  In response to questioning about 
private medical treatment prior to the veteran's March 1987 VA 
surgery, the appellant stated, "I have his medical record from the 
Union Hospital when he had his cardiac surgery and he I have 
medical records from St. Francis when he had the hernia surgery 
and there were no problems, . . . ."

Received in June 1998 were private medical reports signed by 
D.J.P., M.D., and dated in December 1968 to January 1969 
reflecting that when the veteran underwent hernia surgery at St. 
Francis Hospital, an Electrocardiogram (EKG) conducted prior to 
admission revealed normal findings, and that his postoperative 
course was uneventful.

Criteria

The Veterans Claims Assistance Act of 2000 (VCAA), implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to assist 
a claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the claimant 
and the claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the VA 
Secretary, that is necessary to substantiate the claim.  VA has 
issued regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

It is noted that the RO has provided the appellant with express 
notice of the provisions of the VCAA in correspondence dated 
November 2001, in which it provided the appellant with an 
explanation of how VA would assist her in obtaining necessary 
information and evidence.  The RO also explained the portion of 
the evidence and information the appellant needed to provide and 
what portion VA would obtain.  Specifically, the letter of 
November 2001 explained to the veteran that she needed to inform 
VA of medical information he would like VA to consider, and the 
letter informed the appellant that VA would obtain private medical 
records and records from other Federal agencies, such as the 
Social Security Administration.  A supplemental statement of the 
case was issued in November 2003.  By a letter dated January 2004, 
the appellant was informed that her appeal would be transferred to 
the Board and that she could submit any additional evidence.

The appellant has been made aware of the information and evidence 
necessary to substantiate her claim for entitlement to dependency 
and indemnity compensation under the provisions of 38 U.S.C.A. § 
1151 based upon the deceased veteran's treatment at a VA medical 
facility and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist her in obtaining evidence 
necessary to substantiate her claim during the course of this 
appeal.  She also has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  The 
appellant has been notified of the evidence and information 
necessary to substantiate her claim, and she has been notified of 
VA's efforts to assist her.  In the letter of November 2001, she 
was notified of what VA was doing to obtain evidence and 
information on her behalf, and she was informed of what 
information and evidence she needed to provide.  (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating the 
claim.  For these reasons, further development of this issue is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 and 
5103A.

With regard to the application of VCAA to this case, it is 
important to note that the case has been under development for 
several years.  The appellant and her attorney have had access to 
the information regarding the claim that was included in the Board 
of Veterans' Appeals decision of January 2000, as well as the 
information that was provided in the statements of the case.  
Because the initial decision in the case occurred before VCAA 
became law, there were unavoidable procedural defects in the the 
development of the case.  Notices under VCAA, for example, could 
not be issued prior to the initial decision.  However, as a result 
of the development that has occurred over a period of several 
years, such defects have not resulted in prejudice to the 
appellant.  There can be no question that the appellant and her 
attorney have been made aware of the evidence and information 
needed to substantiate the claim, and the basic elements of 
fairness, notice and a right to be heard, have been satisfied:  
The appellant and her attorney have had ample opportunity to 
respond after being made aware of the requirements for a grant of 
benefits under the provisions of 38 U.S.C.A. § 1151.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Similarly, the VCAA letter sent 
to the appellant and her attorney in November 2001 lacked a 
specific statement notifying the appellant and her attorney that 
they should provide any information in the claimant's possession 
that pertains to the claim.  However,  in view of the attorney's 
active participation in the claim, which included a thorough 
effort to obtain all VA documents pertaining to the claim, it is 
inconceivable that the attorney would not be aware of the need to 
produce relevant documents in the claimant's possession.  
Therefore, no further development is needed in this case to 
satisfy the requirements of VCAA.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  The standard of review for cases before the 
Board requires that when there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of 
Appeals for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that here is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert v. Derwinski, 1 Vet. App. at 54.

Entitlement to compensation or DIC is established under 38 U.S.C.A 
§ 1151 when it is determined that there is additional disability 
or death resulting from a disease or injury or an aggravation of 
an existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or examination.  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly administered 
with the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  See 38 CFR § 
3.358; Brown v. Gardner, 115 S. Ct. 552 (1993); 130 L. Ed.2d 462 
(1993).

Title 38 U.S.C.A. § 1151 was amended by Section 422 of Public Law 
104-204.  In Jones v. West, 12 Vet. App. 460, 463-464 (1999), the 
United States Court of Appeals for Veterans Claims (Court) noted 
that amendments to 38 U.S.C.A. § 1151 which were promulgated in 
1996 were expressly made applicable by Congress only to claims 
filed on or after October 1, 1997.  The new version of the law is 
less favorable to claimants and is effective with respect to 
claims filed on or after October 1, 1997.  The appellant's claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 was 
filed in June 1993, and the old version of the law applies to it.  
Under the old version of the law, compensation under 38 U.S.C.A. § 
1151 did not require any showing of fault on the part of VA; it 
required merely that there be a causal connection between the 
medical or surgical treatment and the injury.  See 38 U.S.C.A. § 
1151 (West 1991); Brown v. Gardner, 513 U.S. 115, 119 (1994). All 
claims for benefits under § 1151 filed prior to October 1, 1997 
must be adjudicated under the provisions of § 1151, as they 
existed prior to that date.  See VAOPGCPREC 40-97.

For claims under the provisions of 38 U.S.C.A. § 1151 filed prior 
to October 1, 1997, the statute provided, in pertinent part, that:  
Where any veteran shall have suffered an injury, or an aggravation 
of an injury, as a result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational rehabilitation 
under chapter 31 of this title, awarded under any of the laws 
administered by the Secretary, or as a result of having submitted 
to an examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or aggravation 
results in additional disability to or the death of such veteran, 
disability or death compensation under this chapter and DIC under 
chapter 13 of this title shall be awarded in the same manner as if 
such disability, aggravation, or death were service-connected.  38 
U.S.C.A. § 1151 (effective prior to October 1, 1997).

The regulatory framework developed by the VA to implement 38 
U.S.C.A. § 1151 is contained at 38 C.F.R. § 3.358.  Prior to 
November 1991, the VA had long interpreted 38 U.S.C.A. § 1151 to 
require a showing of fault on the part of the VA or the occurrence 
of an accident to establish entitlement to compensation under § 
1151 for adverse consequences of VA medical treatment based on the 
regulatory provision found at 38 C.F.R. § 3.358(c)(3), (4).

However, on November 25, 1991, in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), the Court invalidated 38 C.F.R. 
§ 3.358(c)(3), holding that that portion of the regulation was 
unlawful because it exceeded the authority of the Secretary of the 
VA and violated the statutory rights granted to veterans by 
Congress under § 1151.  The Secretary appealed the decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  
The Federal Circuit subsequently concluded that the VA's 
regulations interpreting § 1151 as requiring fault or accident 
were entitled to no deference and held that 38 C.F.R. § 
3.358(c)(3) was invalid.  Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993).  On December 12, 1994, the Supreme Court similarly held 
that the VA was not authorized by § 1151 to exclude from 
compensation the "contemplated or foreseeable" results of non-
negligent medical treatment, as provided by 38 C.F.R. § 
3.358(c)(3).  Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 
L.Ed.2d. 462 (1994).

On March 16, 1995, amended regulations, which conformed to the 
Supreme Court's decision, were published, effective retroactively 
to November 25, 1991.  The fault or accident requirement of 38 
C.F.R. § 3.358(c)(3) was deleted; 38 C.F.R. § 3.358(c)(3) now 
provides that compensation is not payable for the "necessary 
consequences" of proper treatment to which the veteran consented.  
The final regulatory amendments were adopted on May 23, 1996, and 
codified at 38 C.F.R. § 3.358(c), effective July 22, 1996.

Title 38 C.F.R. § 3.358 provides, in pertinent part, that:

(a) Generally, where it is determined that there is additional 
disability resulting from a disease or injury or an aggravation of 
an existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or examination, 
compensation will be payable for such additional disability.

(b) Additional disability.  In determining that additional 
disability exists, the following considerations will govern:

(1) The [claimant's] physical condition immediately prior to the 
disease or injury on which the claim for compensation is based 
will be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  (i) As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  (ii) As 
applied to medical or surgical treatment, the physical condition 
prior to the disease or injury will be the condition which the 
specific medical or surgical treatment was designed to relieve.

(2) Compensation will not be payable under 38 U.S.C. 1151 for the 
continuance or natural progress of disease or injuries for which 
the training, or hospitalization, etc., was authorized.

(c) Cause.  In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or examination, 
the following considerations will govern:  (1) It will be 
necessary to show that the additional disability is actually the 
result of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  (2) The 
mere fact that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an existing 
disease or injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or examination.  
(3) Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly administered 
with the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or were 
intended to result from, the examination or medical or surgical 
treatment administered.  Consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been determined 
at the time consent was given whether that treatment would in fact 
be administered.  (4) When the proximate cause of the injury 
suffered was the veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent veterans.

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence, but must 
provide reasons and bases for rejecting critical evidence, expert 
or otherwise.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board is 
obligated to consider hearing testimony, in evaluating such 
testimony it may consider such factors as self-interest. See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may 
affect the credibility of testimony]; cf. Pond v. West, 12 Vet. 
App. 341, 346 (1999).

In the instant appeal, the veteran has claimed entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a self-inflicted gunshot wound to the right foot, 
claimed as a result from his treatment at the VAMC.

Under the applicable law and regulations cited above, in order to 
warrant compensation under 38 U.S.C.A. § 1151, the evidence must 
show " . . . an injury, or an aggravation of an injury, as a 
result of hospitalization, medical or surgical treatment, . . ., 
and [that] such injury or aggravation results in additional 
disability to or the death of such veteran . . . ." 38 U.S.C.A. § 
1151 (effective prior to October 1, 1997).  To the same point, 38 
C.F.R. § 3.358(a) provides that:  "Where it is determined that 
there is additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered as a 
result of . . . medical or surgical treatment, . . . compensation 
will be payable for such additional disability."

In determining that additional disability exists, the claimant's 
physical condition immediately prior to the disease or injury on 
which the claim for compensation is based will be compared with 
the subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  38 
C.F.R. § 3.358(b)(1).



Analysis

As previously discussed, to the extent that the appellant is 
asserting that the veteran's death was related to deficient or 
improper medical care by VA, the regulations, which remain 
applicable to the disposition of this appeal, do not require an 
evidentiary showing of negligence or fault on the part of VA.  
However, governing criteria still require that the evidence 
establish that VA treatment contributed to the cause of the 
veteran's death.

The record in this case indicates that the veteran received 
medical care through VA on a nearly continuous basis from March 
1987 until his death in February 1988. However, there is no 
medical evidence or opinion of record which indicates that the 
medical treatment provided by VA personnel at any time, was the 
cause of the veteran's death or substantially contributed to his 
death.  In fact, the only medical opinion of record which 
addresses the issue is to the contrary:  According to the VA 




report of September 1988, the veteran's sudden worsening condition 
was a progression of his underlying disease.  At least with regard 
to the period January 1988 to February 1988, there was no 
indication that any of his treatment either precipitated or 
accelerated that progress.  Although the appellant has testified 
sincerely to her opinions, as a layperson, she is not competent to 
provide medical evidence of a nexus between the veteran's medical 
care and his death.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

In support of the claim, the appellant has submitted several 
articles from medical journals.  However, these materials do not 
provide medical opinions that are specific as to the this 
veteran's treatment in the VAMC in the period in question, and, 
therefore, may not be used to refute the medical opinion that 
addresses the specific question of whether VA treatment caused or 
contributed to the veteran's death.   Accordingly, a very clear 
preponderance of the evidence supports a finding that VA treatment 
did not cause or contribute to the veteran's death.

In reaching this decision, the doctrine of reasonable doubt has 
been considered, however, as the evidence is not in equipoise, or 
evenly balanced, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In light of the above, it is 
found that the evidence does not show that the veteran suffered 
any additional disability as the result of VA treatment for his 
cerebrovascular accident.  Therefore, the appellant's claim for 
compensation pursuant to 38 U.S.C.A. § 1151 must be denied.



ORDER

Entitlement to dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002), based on the 
deceased veteran's treatment at a VA medical facility is denied.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



